Exhibit 10.2
 
First Amendment to Employment Agreement
 
This First Amendment to Employment Agreement (“First Amendment”) is made by and
between Cyberonics, Inc., a Delaware corporation (the “Company”), and
_________________ (Executive”) to be effective on July 25, 2011 (the “Effective
Date”).


The Company and Executive entered into an Employment Agreement effective on
January 1, 2011 (the “Agreement”).


The Company and Executive now desire to amend the Employment Agreement.


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of such consideration being hereby acknowledged, Company and Executive agree as
follows:


1.           Section 6 of the Agreement is deleted in its entirety, and the
following provision is substituted therefor:


Annual Bonus Opportunity.  During the Employment Period, Executive shall be
eligible to earn a bonus payable within a reasonable period following the end of
each of the Company’s fiscal years (or at such other earlier times during the
year as determined by the Compensation Committee) based on the achievement of
certain objectives (the “Bonus Objectives”) to be determined by the Compensation
Committee within the first ninety (90) days of each such fiscal
year.  Executive’s annual bonus (the “Annual Bonus”) for achievement of all
Bonus Objectives at target (the “Target Bonus Amount”) will be an amount up to
seventy-five percent (75%) of the Base Salary paid in such fiscal year (or pro
rata as to any portion of the fiscal year), but the actual amount of the Annual
Bonus may exceed the Target Bonus Amount or be less than the Target Bonus Amount
based on overachievement of the Bonus Objectives, underachievement of the Bonus
Objectives, or the discretion of the Compensation Committee.  If awarded, the
Annual Bonus for a fiscal year shall be paid in the fiscal year following such
fiscal year after the Compensation Committee determination of the amount of the
Annual Bonus, if any, but no later than the 15th day of the third month of such
subsequent fiscal year and shall be subject to all amounts required to be
withheld by federal, state, or local law and all applicable deductions properly
authorized by Executive or required by law.


2.           All other terms of the Agreement shall remain unchanged.


In witness whereof, the parties have executed this First Amendment effective as
of the Effective Date.


Cyberonics, Inc.
Executive
           
By:                                                     
                           



